DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed August 24, 2021.
Information Disclosure Statement

3.	The Information Disclosure Statement filed on August 27, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Remarks
4.	Claims 1-12 are currently pending. In the previous Office action, claims 1-8 were indicated to be allowable over prior art. Claim 9 has been amended to include similar allowable limitations recited in claim 1.
Allowable Subject Matter
5.	Claims 1-12 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of methods and systems for applying an identifier to a product wherein the methods and system include printing a visual representation of a product identifier onto a product label physically coupled to an RF tag and further teaches updating the product identifiers, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-12 of the present claimed invention. Specifically, prior art fails to teach the claimed method for applying an identifier to a product, comprising printing, using one or more computer processors, a visual representation of a product identifier onto a product label physically coupled to an RF tag; reading, using the one or more computer processors, the visual representation of the product identifier from the product label; correlating, using the one or more computer processors, the product identifier and an identification code of the RF tag on a data store; determining, using the one or more computer processors, whether at least one of the product identifier and the identification code of the RF tag requires reassignment; and responsive to determining that at least one of the product identifier and the identification code of the RF tag requires reassignment, reassigning at least one of the product identifier and the identification code of the RF tag, wherein the reassignment is remotely executed. Prior art additionally fails to teach the claimed system for applying identifiers to products comprising a product identification label, comprising an encodable near fields communication device; and a housing comprising the encodable near fields communication device and a first surface, wherein the first surface of the housing includes a visual representation of a product identifier and a visual representation of a product identification code; and a computing device programmed to read the visual representation of the product identifier; correlate the product identifier and the product identification code; determine whether at least one of the product identification code requires reassignment, reassign at least one of the product identifier and the identification code, wherein the reassignment is remotely executed. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398.  The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
September 9, 2021